Dismissed and Memorandum Opinion filed May 31, 2007







Dismissed
and Memorandum Opinion filed May 31, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01149-CV
____________
 
EDWARD ROY NEWSOME, Appellant
 
V.
 
ST. LUKES HOSPITAL, DIRECTOR,
APPELLEE
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No.
2005-06163
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed
September 14, 2005.  No motion for new trial was filed.  Appellant=s notice of appeal
was filed December 20, 2006.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusions of law.  See Tex. R. App. P. 26.1 




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to rule 26).  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3
On May 7, 2007, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).   Appellant=s response fails to demonstrate that this
Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 31, 2007.
Panel consists of Justices Yates,
Anderson, and Frost.